UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-04670 DWS Global/International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 6/30/2012 ITEM 1. REPORT TO STOCKHOLDERS JUNE 30, 2012 Semiannual Report to Shareholders DWS RREEF Global Infrastructure Fund Contents 4 Performance Summary 7 Portfolio Management Team 8 Portfolio Summary 10 Investment Portfolio 13 Statement of Assets and Liabilities 15 Statement of Operations 16 Statement of Changes in Net Assets 17 Financial Highlights 21 Notes to Financial Statements 29 Information About Your Fund's Expenses 31 Summary of Management Fee Evaluation by Independent Fee Consultant 35 Account Management Resources 37 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary June 30, 2012 (Unaudited) Average Annual Total Returns as of 6/30/12 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year Life of Fund* Class A 6.43% 10.34% 19.45% 5.25% Class C 5.92% 9.43% 18.55% 4.44% Dow Jones Brookfield Global Infrastructure Index+ 6.44% 8.26% 19.83% 6.55% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 0.31% 3.99% 17.12% 3.71% Class C (max 1.00% CDSC) 4.92% 9.43% 18.55% 4.44% Dow Jones Brookfield Global Infrastructure Index+ 6.44% 8.26% 19.83% 6.55% No Sales Charges Class S 6.48% 10.47% 19.69% 5.47% Institutional Class 6.52% 10.57% 19.78% 5.50% Dow Jones Brookfield Global Infrastructure Index+ 6.44% 8.26% 19.83% 6.55% ‡ Total returns shown for periods less than one year are not annualized. * The Fund commenced operations on June 24, 2008. The performance shown for the index is for the time period of June 30, 2008 through June 30, 2012, which is based on the performance period of the life of the Fund. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated May 1, 2012 are 1.53%, 2.29%, 1.27% and 1.18% for Class A, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * DWS RREEF Global Infrastructure Fund commenced operations on June 24, 2008. The performance shown for the index is for the time period of June 30, 2008 through June 30, 2012, which is based on the performance period of the life of the Fund. + The Dow Jones Brookfield Global Infrastructure Index measures the stock performance of companies that exhibit strong infrastructure characteristics. Index components are required to have more than 70% of cash flows derived from infrastructure lines of business. The index intends to measure all sectors of the infrastructure market. Net Asset Value and Distribution Information Class A Class C Class S Institutional Class Net Asset Value: 6/30/12 $ 12/31/11 $ Distribution Information: Six Months as of 6/30/12: Income Dividends $ Morningstar Rankings — World Stock Funds Category as of 6/30/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 11 of 2 3-Year 13 of 2 Class C 1-Year 15 of 2 3-Year 18 of 3 Class S 1-Year 9 of 1 3-Year 11 of 2 Institutional Class 1-Year 8 of 1 3-Year 10 of 2 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Portfolio Management Team John F. Robertson, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2008. • Joined RREEF in 1997, Deutsche Asset Management in 2002; previously was an Assistant Vice President of Lincoln Investment Management responsible for REIT research. • Global Head of RREEF Real Estate Securities with over 20 years of investment industry experience. • BA,Wabash College; MBA, Indiana University. John W. Vojticek, Managing Director Portfolio Manager of the fund. Joined the fund in 2008. • Joined RREEF and Deutsche Asset Management in 2004; previously worked as Principal at KG Redding and Associates, March 2004-September 2004 and Managing Director of RREEF from 1996-March 2004 and Deutsche Asset Management from 2002-March 2004. • Chief Investment Officer of RREEF Real Estate Securities with over 15 years of investment industry experience. • BS, University of Southern California. Francis Greywitt, Director Portfolio Manager of the fund. Joined the fund in 2008. • Joined RREEF and Deutsche Asset Management in 2005; previously has worked as a REIT analyst with KeyBanc Capital Markets covering the office sector. • Over 11 years of investment industry experience. • BBA, St. Bonaventure University. Manoj H. Patel, CFA, Director Portfolio Manager of the fund. Joined the fund in 2011. • Joined RREEF and Deutsche Asset Management in 2011; previously worked as a Director and Portfolio Manager of infrastructure securities funds at Brookfield Investment Management. • Over 10 years investment experience. • B.Sc, Indiana University-Bloomington. Portfolio Summary(Unaudited) Ten Largest Equity Holdings at June 30, 2012 (51.6% of Net Assets) Country Percent 1. Enbridge, Inc. Provides energy transportation, distribution and related services Canada 7.5% 2. TransCanada Corp. Parent company of TransCanada PipeLines Ltd. — owner and operator of natural gas pipelines Canada 7.0% 3. American Tower Corp. Operator and developer of wireless communications and broadcast towers United States 6.8% 4. National Grid PLC Owns, operates and develops electricity and gas networks United Kingdom 6.5% 5. Sempra Energy Provider of electric and natural gas products and services United States 5.0% 6. NiSource, Inc. Provider of gas utilities United States 5.0% 7. PG&E Corp. Provider of electric and gas utilities United States 4.0% 8. Consolidated Edison, Inc. Provider of electric utilities United States 3.4% 9. Crown Castle International Corp. Engineers, deploys, owns and operates shared wireless infrastructure United States 3.3% 10. Terna — Rete Elettrica Nationale SpA Owns the electricity grid in Italy Italy 3.1% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 10. A quarterly Fact Sheet is available on www.dws-investments.com or upon request. Please see the Account Management Resources section on page 35 for contact information. Investment Portfolio as of June 30, 2012 (Unaudited) Shares Value ($) Common Stocks 98.8% Australia 4.9% DUET Group SP AusNet Sydney Airport Transurban Group (Cost $24,889,276) Brazil 0.7% Cia de Saneamento Basico do Estado de Sao Paulo (ADR) (Cost $3,511,455) Canada 16.7% Enbridge, Inc. (a) Enbridge, Inc. (a) TransCanada Corp. (a) (b) TransCanada Corp. (a) Westshore Terminals Investment Corp. (Units) (b) (Cost $78,813,373) France 2.8% Eutelsat Communications Groupe Eurotunnel SA (Registered) (Cost $15,107,355) Germany 2.0% Fraport AG Hamburger Hafen und Logistik AG (b) (Cost $11,265,939) Hong Kong 8.4% Beijing Capital International Airport Co., Ltd. "H" Beijing Enterprises Holdings Ltd. China Gas Holdings Ltd. (b) ENN Energy Holdings Ltd. Zhejiang Expressway Co., Ltd. "H" (Cost $42,647,695) Italy 3.8% Atlantia SpA Terna — Rete Elettrica Nationale SpA (Cost $19,238,923) Japan 3.0% Tokyo Gas Co., Ltd. (Cost $14,741,069) Spain 2.4% Ferrovial SA (Cost $11,462,935) United Kingdom 10.3% National Grid PLC Severn Trent PLC United Utilities Group PLC (Cost $48,859,305) United States 43.8% American Tower Corp. (REIT) Atmos Energy Corp. Cheniere Energy, Inc.* Consolidated Edison, Inc. (b) Crown Castle International Corp.* (b) EQT Midstream Partners LP* NiSource, Inc. (b) Northeast Utilities ONEOK, Inc. PG&E Corp. Sempra Energy Southwest Gas Corp. Spectra Energy Corp. UIL Holdings Corp. WGL Holdings, Inc. (Cost $201,002,925) Total Common Stocks (Cost $471,540,250) Securities Lending Collateral 20.7% Daily Assets Fund Institutional, 0.24% (c) (d) (Cost $108,662,851) Cash Equivalents 3.2% Central Cash Management Fund, 0.14% (c) (Cost $16,725,241) % of Net Assets Value ($) Total Investment Portfolio (Cost $596,928,342)+ Other Assets and Liabilities, Net (b) ) ) Net Assets * Non-income producing security. + The cost for federal income tax purposes was $600,372,467. At June 30, 2012, net unrealized appreciation for all securities based on tax cost was $42,961,739. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $48,384,068 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $5,422,329. (a) Securities with the same description are the same corporate entity but trade on different stock exchanges. (b) All or a portion of these securities were on loan amounting to $102,791,474. In addition, included in other assets and liabilities, net is a pending sale, amounting to $244,637, that is also on loan (see Notes to Financial Statements). The value of all securities loaned at June 30, 2012 amounted to $103,036,111, which is 19.6% of net assets. (c) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (d) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt REIT: Real Estate Investment Trust Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks Australia $
